           Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 1 of 109



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 AMERICAN PATENTS LLC,
                                                      CIVIL ACTION NO. 6:18-CV-339
       Plaintiff,
                                                      ORIGINAL COMPLAINT FOR
           v.                                         PATENT INFRINGEMENT

 MEDIATEK INC., MEDIATEK USA INC.,                    JURY TRIAL DEMANDED
 BROADCOM PTE. LTD., BROADCOM
 CORPORATION, LENOVO (SHANGHAI)
 ELECTRONICS TECHNOLOGY CO.
 LTD., LENOVO GROUP, LTD., NXP
 SEMICONDUCTORS N.V., NXP B.V.,
 NXP USA, INC., QUALCOMM
 INCORPORATED and QUALCOMM
 TECHNOLOGIES, INC.,


       Defendants.


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff American Patents LLC (“American Patents” or “Plaintiff”) files this original

complaint against Defendants MediaTek Inc., MediaTek USA Inc., Broadcom Pte. Ltd.,

Broadcom Corporation, Lenovo (Shanghai) Electronics Technology Co. Ltd., Lenovo Group,

Ltd., NXP Semiconductors N.V., NXP B.V., NXP USA, Inc., Qualcomm Incorporated, and

Qualcomm Technologies, Inc. (collectively “Defendants”), alleging, based on its own knowledge

as to itself and its own actions and based on information and belief as to all other matters, as

follows:

                                             PARTIES

       1.       American Patents is a limited liability company formed under the laws of the

State of Texas, with its principal place of business at 2325 Oak Alley, Tyler, Texas, 75703.
          Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 2 of 109



        2.      MediaTek Inc. is a company incorporated under the laws of Taiwan, having an

address of No. 1, Dusing Road 1, Hsinchu Science Park, Hsinchu City 30078, Taiwan.

        3.      MediaTek USA Inc. is a company incorporated under the laws of the State of

Delaware and having an established place of business at 5914 W. Courtyard Drive, Austin,

Texas 78730. MediaTek USA is registered to conduct business in Texas and may be served

through its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3136.

        4.      The Defendants identified in paragraphs 2 and 3 above (collectively,

“MediaTek”) are companies which together comprise one of the world’s largest manufacturers of

integrated circuits.

        5.      The MediaTek defendants named above are part of the same corporate structure

and distribution chain for the making, importing, offering to sell, selling, and/or using of the

accused devices in the United States, including in the State of Texas generally and this judicial

district in particular.

        6.      The MediaTek defendants named above share the same management, common

ownership, advertising platforms, facilities, distribution chains and platforms, and accused

product lines and products involving related technologies.

        7.      Thus, the MediaTek defendants named above operate as a unitary business

venture and are jointly and severally liable for the acts of patent infringement alleged herein.

        8.      Broadcom Pte. Ltd. is a corporation organized under the laws of the Republic of

Singapore. Broadcom Limited has headquarters at 1 Yishun Avenue 7, Singapore 768923.

        9.      Broadcom Corporation is a corporation organized under the laws of the state of

California. Broadcom Corporation can be served with process by serving its registered agent:



                                                  2
                                                          
          Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 3 of 109



Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th

Street, Suite 620, Austin, Texas 78701.

        10.     The Defendants identified in paragraphs 8 and 9 above (collectively,

“Broadcom”) are companies which together comprise one of the world’s largest manufacturers

of integrated circuits.

        11.     The Broadcom defendants named above are part of the same corporate structure

and distribution chain for the making, importing, offering to sell, selling, and/or using of the

accused devices in the United States, including in the State of Texas generally and this judicial

district in particular.

        12.     The Broadcom defendants named above share the same management, common

ownership, advertising platforms, facilities, distribution chains and platforms, and accused

product lines and products involving related technologies.

        13.     Thus, the Broadcom defendants named above operate as a unitary business

venture and are jointly and severally liable for the acts of patent infringement alleged herein.

        14.     Lenovo (Shanghai) Electronics Technology Co. Ltd. is a company organized

under the laws of the People’s Republic of China. Lenovo (Shanghai) Electronics Technology

Co. Ltd. has an office at No. 68 Building, 199 Fenju Rd., China (Shanghai) Pilot Free Trade

Zone, Shanghai, China, 200131.

        15.     Lenovo Group, Ltd. is a company organized under the laws of the People’s

Republic of China. Lenovo Group, Ltd. has an office at No. 6 Chuang Ye Road, Haidian

District, Beijing, China, 100085.




                                                  3
                                                          
            Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 4 of 109



        16.     The Defendants identified in paragraphs 14 and 15 above (collectively, “Lenovo”)

are companies which together comprise one of the world’s largest manufacturers of integrated

circuits.

        17.     The Lenovo defendants named above are part of the same corporate structure and

distribution chain for the making, importing, offering to sell, selling, and/or using of the accused

devices in the United States, including in the State of Texas generally and this judicial district in

particular.

        18.     The Lenovo defendants named above share the same management, common

ownership, advertising platforms, facilities, distribution chains and platforms, and accused

product lines and products involving related technologies.

        19.     Thus, the Lenovo defendants named above operate as a unitary business venture

and are jointly and severally liable for the acts of patent infringement alleged herein.

        20.     NXP Semiconductors N.V. is a corporation organized and existing under the laws

of the Netherlands, having a place of business at High Tech Campus 60, 5656 AG Eindhoven,

the Netherlands.

        21.     NXP B.V. is a corporation organized and existing under the laws of the

Netherlands, having a place of business at High Tech Campus 60, 5656 AG Eindhoven, the

Netherlands.

        22.     NXP USA, Inc. is a corporation organized and existing under the laws of the state

of Delaware, having its principal place of business at 6501 William Cannon Drive West, Austin,

TX 78735. It can be served via its registered agent: Corporation Service Company d/b/a CSC –

Lawyers Inc., 211 E. 7th Street Suite 620, Austin, TX 78701.




                                                  4
                                                           
            Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 5 of 109



        23.     The Defendants identified in paragraphs 20-22 above (collectively, “NXP”) are

companies which together comprise one of the world’s largest manufacturers of integrated

circuits.

        24.     The NXP defendants named above are part of the same corporate structure and

distribution chain for the making, importing, offering to sell, selling, and/or using of the accused

devices in the United States, including in the State of Texas generally and this judicial district in

particular.

        25.     The NXP defendants named above share the same management, common

ownership, advertising platforms, facilities, distribution chains and platforms, and accused

product lines and products involving related technologies.

        26.     Thus, the NXP defendants named above operate as a unitary business venture and

are jointly and severally liable for the acts of patent infringement alleged herein.

        27.     Qualcomm Incorporated is a Delaware corporation. Qualcomm Incorporated may

be served through its registered agent, Prentice Hall Corp. System, 211 E. 7th Street Suite 620,

Austin, Texas 78701.

        28.     Qualcomm Technologies, Inc. is a Delaware corporation. Qualcomm

Technologies, Inc. may be served through its registered agent, Corporation Service Company

d/b/a CSC-Lawyers Inc., 211 E. 7th Street Suite 620, Austin, Texas 78701.

        29.     The Defendants identified in paragraphs 27 and 28 above (collectively,

“Qualcomm”) are companies which together comprise one of the world’s largest manufacturers

of integrated circuits.

        30.     The Qualcomm defendants named above are part of the same corporate structure

and distribution chain for the making, importing, offering to sell, selling, and/or using of the



                                                  5
                                                           
          Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 6 of 109



accused devices in the United States, including in the State of Texas generally and this judicial

district in particular.

        31.     The Qualcomm defendants named above share the same management, common

ownership, advertising platforms, facilities, distribution chains and platforms, and accused

product lines and products involving related technologies.

        32.     Thus, the Qualcomm defendants named above operate as a unitary business

venture and are jointly and severally liable for the acts of patent infringement alleged herein.

        33.     The parties to this action are properly joined under 35 U.S.C. § 299 because the

right to relief asserted against Defendants jointly and severally arises out of the same series of

transactions or occurrences relating to the making and using of the same products or processes,

including products using the processors and related processes based on common ARM

architectures. Additionally, questions of fact common to all defendants will arise in this action.

                                 JURISDICTION AND VENUE

        34.     This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

        35.     This Court has personal jurisdiction over Defendants pursuant to due process

and/or the Texas Long Arm Statute because, inter alia, (i) Defendants have done and continue to

do business in Texas and (ii) Defendants have committed and continue to commit acts of patent

infringement in the State of Texas, including making, using, offering to sell, and/or selling

accused products in Texas, and/or importing accused products into Texas, including by Internet

sales and sales via retail and wholesale stores, inducing others to commit acts of patent

infringement in Texas, and/or committing a least a portion of any other infringements alleged



                                                  6
                                                          
         Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 7 of 109



herein. In addition, or in the alternative, this Court has personal jurisdiction over Defendants

pursuant to Fed. R. Civ. P. 4(k)(2).

       36.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b) because (i) MediaTek has done and continues to do business in this district; (ii)

MediaTek has committed and continues to commit acts of patent infringement in this district,

including making, using, offering to sell, and/or selling accused products in this district, and/or

importing accused products into this district, including by internet sales and sales via retail and

wholesale stores, and/or inducing others to commit acts of patent infringement in this district;

(iii) MediaTek Inc. is a foreign entity; and (iv) MediaTek USA Inc. has a regular and established

place of business in this district at 5914 W. Courtyard Drive, Austin, Texas 78730, as stated on

MediaTek’s website:




https://www.mediatek.com/about/office-locations/mediatek-usa-offices

       37.     Venue is proper as to MediaTek Inc., which is organized under the laws of

Taiwan. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the United States may

                                                  7
                                                          
         Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 8 of 109



be sued in any judicial district, and the joinder of such a defendant shall be disregarded in

determining where the action may be brought with respect to other defendants.”

       38.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b) because (i) Broadcom has done and continues to do business in this district; (ii)

Broadcom has committed and continues to commit acts of patent infringement in this district,

including making, using, offering to sell, and/or selling accused products in this district, and/or

importing accused products into this district, including by internet sales and sales via retail and

wholesale stores, and/or inducing others to commit acts of patent infringement in this district;

(iii) Broadcom Pte. Ltd. is a foreign entity; and (iv) Broadcom Corporation has regular and

established places of business in this district at 2901 Via Fortuna Drive, Suite 400, Floor 4,

Terrace 6, Austin, Texas 78746 and 3801 S. Capital of Texas Highway, Barton Creek Plaza II,

Suite 150 and 240, Floor 1 and 2, Austin, Texas 78704 as stated on Broadcom’s website:




https://www.broadcom.com/company/contact/#locations

       39.     Venue is proper as to Broadcom Pte. Ltd., which is organized under the laws of

the Republic of Singapore. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the

United States may be sued in any judicial district, and the joinder of such a defendant shall be

disregarded in determining where the action may be brought with respect to other defendants.”



                                                  8
                                                          
         Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 9 of 109



       40.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b) because (i) Lenovo has done and continues to do business in this district; (ii) Lenovo has

committed and continues to commit acts of patent infringement in this district, including making,

using, offering to sell, and/or selling accused products in this district, and/or importing accused

products into this district, including by internet sales and sales via retail and wholesale stores,

and/or inducing others to commit acts of patent infringement in this district; and (iii) Lenovo

(Shanghai) Electronics Technology Co., Ltd. and Lenovo Group, Ltd. are foreign entities.

       41.     Venue is proper as to Lenovo (Shanghai) Electronics Technology Co., Ltd. and

Lenovo Group, Ltd., which are organized under the laws of the People’s Republic of China. 28

U.S.C. § 1391(c)(3) provides that “a defendant not resident in the United States may be sued in

any judicial district, and the joinder of such a defendant shall be disregarded in determining

where the action may be brought with respect to other defendants.”

       42.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b) because (i) NXP has done and continues to do business in this district; (ii) NXP has

committed and continues to commit acts of patent infringement in this district, including making,

using, offering to sell, and/or selling accused products in this district, and/or importing accused

products into this district, including by internet sales and sales via retail and wholesale stores,

and/or inducing others to commit acts of patent infringement in this district; (iii) NXP

Semiconductors N.V. and NXP B.V. are foreign entities; and (iv) NXP USA, Inc. has a regular

and established place of business in this district at 6501 William Cannon Dr. West, Austin, TX

78735, as stated on NXP’s website:




                                                  9
                                                           
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 10 of 109




https://www.nxp.com/about/about-nxp/about-nxp/worldwide-locations/nxp-in-the-united-

states:USA

       43.     Venue is proper as to NXP Semiconductors N.V. and NXP B.V., which are

organized under the laws of the Netherlands. 28 U.S.C. § 1391(c)(3) provides that “a defendant

not resident in the United States may be sued in any judicial district, and the joinder of such a

defendant shall be disregarded in determining where the action may be brought with respect to

other defendants.”

       44.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b) because (i) Qualcomm has done and continues to do business in this district; (ii)

Qualcomm has committed and continues to commit acts of patent infringement in this district,

including making, using, offering to sell, and/or selling accused products in this district, and/or

importing accused products into this district, including by internet sales and sales via retail and

wholesale stores, and/or inducing others to commit acts of patent infringement in this district;

and (iii) Qualcomm has a regular and established place of business in this district at 9600 N.

Mopac, Ste 900, Stonebridge Plaza II, Austin, Texas 78759, as stated on Qualcomm’s website:




                                                 10
                                                          
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 11 of 109




https://www.qualcomm.com/company/facilities/offices?country=USA&region=TX

                                        BACKGROUND

       45.     The patents-in-suit generally pertain to on-chip service capabilities used in

integrated circuits. The technology disclosed by the patents was developed in the 1990s by

employees of On-Chip Technologies, Inc. including: Dr. Bulent Dervisoglu, who received his

Ph.D. in Computer Science from the University of Edinburgh; Laurence H. Cooke, who received

a bachelor’s degree in Applied Mathematics from Stanford University; and Vacit Arat, who

received a master’s degree in Electrical Engineering from the University of Houston.

       46.     Prior to the patented technology, testing and debugging integrated circuits was

largely directed to the chip level of integrated circuits. These approaches led to higher costs

(including sometimes doubled circuitry for testing) and longer time-to-market for integrated

circuit products.

       47.     Then, pioneers such as Dr. Dervisoglu and his colleagues solved these problems

when they invented their patented on-chip service and testing that uses embedded testing

circuitry within an integrated circuit to provide for custom testing with minimal cost addition and



                                                 11
                                                          
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 12 of 109



improved time-to-market. Their ideas were recognized by Evaluation Engineering after Dr.

Dervisoglu’s presentation at the 1999 International Test Conference, and their solution is widely

used throughout the industry.

              48.            After issuance, the validity of one of the patents-in-suit, the ‘371 Patent, was

tested in an inter partes review. In a Final Written Decision, the PTAB ultimately confirmed the

validity of claims 2 and 7-10 of the ‘371 Patent, imposing estoppel on Toshiba Corporation,

Toshiba America, Inc., Toshiba America Electronic Components, Inc., and Toshiba America

Information Systems, Inc., and their privies, from further challenging the validity of those

claims.

                                                               COUNT I

                               DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,964,001

              49.            On November 8, 2005, United States Patent No. 6,964,001 (“the ‘001 Patent”)

was duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “On-Chip Service Processor.”

              50.            American Patents is the owner of the ‘001 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘001 Patent against infringers, and to collect damages for all relevant times.

              51.            MediaTek made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its MT6595, Helio X10,

and Helio X27 families of products that include advanced on-chip service capabilities (“accused

products”) 1:



                                                            
1
 A non-exhaustive list of additional accused products includes the MT6739, MT6750, MT6752,
MT6753, Helio P, Helio A22, MT7622, MT7623, MT8x series (including MT8173, MT8176,
                                                                 12
                                                                          
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 13 of 109




Source: https://www.mediatek.com/products/smartphones/mt6595




Source: https://www.mediatek.com/products/smartphones/mt6595




Source: https://www.mediatek.com/products/smartphones/mt6795-helio-x10




                                                            
MT8783, MT8785, and MT8163), and Helio X series (including Helio X20, Helio X23, and
Helio X25) families of products that include advanced on-chip service capabilities.
                                                               13
                                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 14 of 109




                                                                          

Source: https://www.mediatek.com/products/smartphones/mt6795-helio-x10




Source: https://www.mediatek.com/products/smartphones/mt6797x-helio-x27




Source: https://www.mediatek.com/products/smartphones/mt6797x-helio-x27

                                           14
                                                   
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 15 of 109



       52.    Broadcom made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its BCM58712 and

BCM58713 families of products that include advanced on-chip service capabilities (“accused

products”):




Source: https://www.broadcom.com/products/embedded-and-networking-
processors/communications/bcm58712/




Source: https://www.broadcom.com/products/embedded-and-networking-
processors/communications/bcm58713/

                                              15
                                                      
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 16 of 109



       53.     Lenovo made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Lenovo Tab 4 8,

Lenovo Tab 4 10, and Lenovo Tab 3 10 families of products that include advanced on-chip

service capabilities (“accused products”):




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08




Source: https://www.qualcomm.com/products/snapdragon/processors/425




                                               16
                                                        
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 17 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
X304/p/ZZITZTATB0X




                                                                                        

Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-

X304/p/ZZITZTATB0X




Source: https://www.qualcomm.com/products/snapdragon/processors/425




                                             17
                                                      
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 18 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab3-series/Lenovo-Tab-3-10-

Business/p/ZZITZTATB2F




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab3-series/Lenovo-Tab-3-10-

Business/p/ZZITZTATB2F




Source: https://www.notebookcheck.net/Mediatek-MT8161-Tablet-SoC.145089.0.html

       54.    NXP made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its i.MX516, S32V234,



                                              18
                                                       
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 19 of 109



and i.MX 8QuadMax families of products that include advanced on-chip service capabilities

(“accused products”) 2:




Source: https://www.nxp.com/products/processors-and-microcontrollers/arm-based-processors-
and-mcus/i.mx-applications-processors/i.mx-mature-processors/applications-processors-
multimedia-high-performance-low-power-connectivity-arm-cortex-a8-core:i.MX516




Source: https://www.nxp.com/products/processors-and-microcontrollers/arm-based-processors-
and-mcus/s32-automotive-platform/vision-processor-for-front-and-surround-view-camera-
machine-learning-and-sensor-fusion-applications:S32V234




                                                            
2
  A non-exhaustive list of additional accused products includes the i.MX 7 series, i.MX 8 series,
i.MX Mature series, QorIQ Layerscape series, i.MX534, i.MX535, i.MX537, i.MX8M, and
i.MX 8QuadPlus families of products that include advanced on-chip service capabilities.
                                                               19
                                                                     
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 20 of 109




                                                                                     

Source: fact sheet downloaded from https://www.nxp.com/docs/en/fact-sheet/IMX8FAMFS.pdf

              55.            Qualcomm made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Snapdragon 410E and

Snapdragon 650 families of products that include advanced on-chip service capabilities

(“accused products”) 3:




Source: https://www.qualcomm.com/products/apq8016e




Source: https://www.qualcomm.com/products/apq8016e




                                                            
3
  A non-exhaustive list of additional accused products includes the Snapdragon 400 tier
(including Snapdragon 439 (SDM439), Snapdragon 450, Snapdragon 427 (MSM8920), and
Snapdragon 435 (MSM8940)), MSM8956, the Snapdragon 600 tier (including Snapdragon 652
(MSM8976), and Snapdragon 653 (MSM8976 Pro)) families of products that include advanced
on-chip service capabilities.
                                                               20
                                                                     
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 21 of 109




                                                                                               

Source: https://www.qualcomm.com/products/snapdragon/processors/650




                                                                                                   

Source: https://www.qualcomm.com/products/snapdragon/processors/650

       56.     By doing so, Defendants have directly infringed (literally and/or under the

doctrine of equivalents) at least Claim 5 of the ‘001 Patent. Defendants’ infringement in this

regard is ongoing.

       57.     Defendants have infringed the ‘001 Patent by making, having made, using,

importing, providing, supplying, distributing, selling or offering for sale integrated circuits

having advanced on-chip service capabilities.

       58.     The accused products include a multiplicity of logic blocks.




                                                 21
                                                           
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 22 of 109




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                          22
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 23 of 109




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




                                           23
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 24 of 109




Source: ARM Cortex-A53 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0500d/DDI0500D_cortex_a53_r0p2_trm.p

df




                                           24
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 25 of 109




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




                                           25
                                                   
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 26 of 109




Source: ARM Cortex-A8 Technical Reference Manual downloaded from

https://static.docs.arm.com/ddi0344/k/DDI0344K_cortex_a8_r3p2_trm.pdf

       59.     The accused products include an on-chip logic analyzer with a multiplicity of

input ports.




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                               26
                                                        
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 27 of 109




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                          27
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 28 of 109



Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf



                                           28
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 29 of 109




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




Source: ARM Cortex-A53 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0500d/DDI0500D_cortex_a53_r0p2_trm.p

df




                                           29
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 30 of 109



Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




                                            30
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 31 of 109



Source: ARM Cortex-A8 Technical Reference Manual downloaded from

https://static.docs.arm.com/ddi0344/k/DDI0344K_cortex_a8_r3p2_trm.pdf




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf




                                             31
                                                     
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 32 of 109




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf

       60.     The accused products include a multiplicity of probe lines.

       61.     The accused products include each of said probe lines being adapted to capture

signals from said logic blocks and to propagate said signals to one of said multiplicity of input

ports of said on-chip logic analyzer.




                                                32
                                                          
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 33 of 109




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                          33
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 34 of 109



Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                          34
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 35 of 109




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




                                           35
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 36 of 109




Source: ARM Cortex-A53 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0500d/DDI0500D_cortex_a53_r0p2_trm.p

df




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




                                           36
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 37 of 109




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




Source: ARM Cortex-A8 Technical Reference Manual downloaded from

https://static.docs.arm.com/ddi0344/k/DDI0344K_cortex_a8_r3p2_trm.pdf




                                           37
                                                   
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 38 of 109




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf

        62.     The input ports of the on-chip logic analyzer of the accused products comprises

means to capture said signals from said probe lines.

        63.     The input ports of the on-chip logic analyzer of the accused products comprises

means to align said signals propagated through said probe lines to create aligned signals.

        64.     The input ports of the on-chip logic analyzer of the accused products comprises

means to capture said aligned signals.

        65.     Defendants have had knowledge of the ‘001 Patent at least as of the date when

they were notified of the filing of this action.

        66.     On November 23, 2005, the parent of the ‘001 Patent (U.S. Patent No. 6,687,865)

was cited by the Examiner during prosecution of U.S. Patent No. 7,567,892, which is assigned to

Broadcom Corp. The Examiner in that prosecution explained that the parent of the ‘001 Patent

was pertinent because “Dervisoglu et al. (U.S. Patent No. 6,687,865) discloses an on-chip service

processor for testing and debugging of integrated circuits.” Broadcom employees Geoff Barrett,


                                                   38
                                                         
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 39 of 109



Simon Christopher Dequin Clemow, and Andrew Jon Dawson, who are listed as inventors on

U.S. Patent No. 7,567,892, Robert Sokohl, Jeffrey S. Weaver, and others involved in the

prosecution of the patent, have had knowledge of the ‘001 Patent well before this suit was filed.

        67.       On March 6, 2006, the parent of the ‘001 Patent (U.S. Patent No. 6,687,865) was

cited in an IDS during prosecution of U.S. Patent No. 7,533,315, which is assigned to Mediatek

Inc. During that same prosecution, the Examiner also cited the child of the ‘001 Patent (U.S.

Patent No. 7,080,301) on June 18, 2008. MediaTek employees I-Chieh Han and You-Ming

Chiu, who are listed as inventors on U.S. Patent No. 7,533,315, Daniel R. McClure, and others

involved in the prosecution of the patent, have had knowledge of the ‘001 Patent well before this

suit was filed.

        68.       American Patents has been damaged as a result of the infringing conduct by

Defendants alleged above. Thus, Defendants are liable to American Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        69.       American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘001 Patent.




                                                   39
                                                            
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 40 of 109



                                                               COUNT II

                               DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,836,371

              70.            On November 16, 2010, United States Patent No. 7,836,371 (“the ‘371 Patent”)

was duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “On-Chip Service Processor.”

              71.            American Patents is the owner of the ‘371 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘371 Patent against infringers, and to collect damages for all relevant times.

              72.            MediaTek made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its MT6595, Helio X10,

and Helio X27 families of products that include advanced on-chip service capabilities (“accused

products”) 4:




Source: https://www.mediatek.com/products/smartphones/mt6595




                                                            
4
 A non-exhaustive list of additional accused products includes the MT6739, MT6750, MT6752,
MT6753, Helio P, Helio A22, MT7622, MT7623, MT8x series (including MT8173, MT8176,
MT8783, MT8785, and MT8163), and Helio X series (including Helio X20, Helio X23, and
Helio X25) families of products that include advanced on-chip service capabilities.
                                                                  40
                                                                           
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 41 of 109




Source: https://www.mediatek.com/products/smartphones/mt6595




Source: https://www.mediatek.com/products/smartphones/mt6795-helio-x10




                                                                          

Source: https://www.mediatek.com/products/smartphones/mt6795-helio-x10

                                           41
                                                   
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 42 of 109




Source: https://www.mediatek.com/products/smartphones/mt6797x-helio-x27




Source: https://www.mediatek.com/products/smartphones/mt6797x-helio-x27

       73.    Broadcom made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its BCM58712 and

BCM58713 families of products that include advanced on-chip service capabilities (“accused

products”):




                                              42
                                                      
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 43 of 109




Source: https://www.broadcom.com/products/embedded-and-networking-
processors/communications/bcm58712/




Source: https://www.broadcom.com/products/embedded-and-networking-
processors/communications/bcm58713/
       74.     Lenovo made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Lenovo Tab 4 8,

Lenovo Tab 4 10, and Lenovo Tab 3 10 families of products that include advanced on-chip

service capabilities (“accused products”):


                                               43
                                                        
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 44 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08




Source: https://www.qualcomm.com/products/snapdragon/processors/425




                                             44
                                                      
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 45 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
X304/p/ZZITZTATB0X




                                                                                        

Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-

X304/p/ZZITZTATB0X




Source: https://www.qualcomm.com/products/snapdragon/processors/425




                                             45
                                                      
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 46 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab3-series/Lenovo-Tab-3-10-

Business/p/ZZITZTATB2F




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab3-series/Lenovo-Tab-3-10-

Business/p/ZZITZTATB2F




Source: https://www.notebookcheck.net/Mediatek-MT8161-Tablet-SoC.145089.0.html

       75.    NXP made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its i.MX516, S32V234,



                                              46
                                                       
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 47 of 109



and i.MX 8QuadMax families of products that include advanced on-chip service capabilities

(“accused products”) 5:




Source: https://www.nxp.com/products/processors-and-microcontrollers/arm-based-processors-
and-mcus/i.mx-applications-processors/i.mx-mature-processors/applications-processors-
multimedia-high-performance-low-power-connectivity-arm-cortex-a8-core:i.MX516




Source: https://www.nxp.com/products/processors-and-microcontrollers/arm-based-processors-
and-mcus/s32-automotive-platform/vision-processor-for-front-and-surround-view-camera-
machine-learning-and-sensor-fusion-applications:S32V234




                                                            
5
  A non-exhaustive list of additional accused products includes the i.MX 7 series, i.MX 8 series,
i.MX Mature series, QorIQ Layerscape series, i.MX534, i.MX535, i.MX537, i.MX8M, and
i.MX 8QuadPlus families of products that include advanced on-chip service capabilities.
                                                               47
                                                                     
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 48 of 109




                                                                                     

Source: fact sheet downloaded from https://www.nxp.com/docs/en/fact-sheet/IMX8FAMFS.pdf

              76.            Qualcomm made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Snapdragon 410E and

Snapdragon 650 families of products that include advanced on-chip service capabilities

(“accused products”) 6:




Source: https://www.qualcomm.com/products/apq8016e




Source: https://www.qualcomm.com/products/apq8016e




                                                            
6
  A non-exhaustive list of additional accused products includes the Snapdragon 400 tier
(including Snapdragon 439 (SDM439), Snapdragon 450, Snapdragon 427 (MSM8920), and
Snapdragon 435 (MSM8940)), MSM8956, the Snapdragon 600 tier (including Snapdragon 652
(MSM8976), and Snapdragon 653 (MSM8976 Pro)) families of products that include advanced
on-chip service capabilities.
                                                               48
                                                                     
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 49 of 109




                                                                                               

Source: https://www.qualcomm.com/products/snapdragon/processors/650




                                                                                                   

Source: https://www.qualcomm.com/products/snapdragon/processors/650

       77.     By doing so, Defendants have directly infringed (literally and/or under the

doctrine of equivalents) at least Claim 7 of the ‘371 Patent. Defendants’ infringement in this

regard is ongoing.

       78.     Defendants have infringed the ‘371 Patent by making, having made, using,

importing, providing, supplying, distributing, selling or offering for sale integrated circuits

having advanced on-chip service capabilities.

       79.     The accused products include one or more logic blocks to generate one or more

system-operation signals at one or more system-operation clock rates.




                                                 49
                                                           
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 50 of 109




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                          50
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 51 of 109




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




                                           51
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 52 of 109




Source: ARM Cortex-A53 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0500d/DDI0500D_cortex_a53_r0p2_trm.p

df




                                           52
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 53 of 109




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




                                           53
                                                   
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 54 of 109




Source: ARM Cortex-A8 Technical Reference Manual downloaded from

https://static.docs.arm.com/ddi0344/k/DDI0344K_cortex_a8_r3p2_trm.pdf

       80.    The accused products include a system bus.

       81.    The accused products include a service processor unit comprising a control unit, a

buffer memory, and a system bus interface.

       82.    The accused products include a service processor unit adapted to perform capture

and analysis of system operation signals on said system bus during normal system operation

through said system bus interface.




                                              54
                                                       
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 55 of 109



Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




                                            55
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 56 of 109




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




                                           56
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 57 of 109



Source: ARM Cortex-A53 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0500d/DDI0500D_cortex_a53_r0p2_trm.p

df




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




                                            57
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 58 of 109




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




Source: ARM Cortex-A8 Technical Reference Manual downloaded from

https://static.docs.arm.com/ddi0344/k/DDI0344K_cortex_a8_r3p2_trm.pdf




                                            58
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 59 of 109




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf




                                             59
                                                     
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 60 of 109



Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf

        83.     Defendants have had knowledge of the ‘371 Patent at least as of the date when

they were notified of the filing of this action.

        84.     On November 23, 2005, the great-grandparent of the ‘371 Patent (U.S. Patent No.

6,687,865) was cited by the Examiner during prosecution of U.S. Patent No. 7,567,892, which is

assigned to Broadcom Corp. The Examiner in that prosecution explained that the great-

grandparent of the ‘371 Patent was pertinent because “Dervisoglu et al. (U.S. Patent No.

6,687,865) discloses an on-chip service processor for testing and debugging of integrated

circuits.” Broadcom employees Geoff Barrett, Simon Christopher Dequin Clemow, and Andrew

Jon Dawson, who are listed as inventors on U.S. Patent No. 7,567,892, Robert Sokohl, Jeffrey S.

Weaver, and others involved in the prosecution of the patent, have had knowledge of the ‘371

Patent well before this suit was filed.

        85.     On March 6, 2006, the great-grandparent of the ‘371 Patent (U.S. Patent No.

6,687,865) was cited in an IDS during prosecution of U.S. Patent No. 7,533,315, which is

assigned to Mediatek Inc. During that same prosecution, the Examiner also cited the parent of

the ‘371 Patent (U.S. Patent No. 7,080,301) on June 18, 2008. MediaTek employees I-Chieh

Han and You-Ming Chiu, who are listed as inventors on U.S. Patent No. 7,533,315, Daniel R.

                                                   60
                                                         
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 61 of 109



McClure, and others involved in the prosecution of the patent, have had knowledge of the ‘371

Patent well before this suit was filed.

              86.            American Patents has been damaged as a result of the infringing conduct by

Defendants alleged above. Thus, Defendants are liable to American Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

              87.            American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘371 Patent.

                                                               COUNT III

                               DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,239,716

              88.            On August 7, 2012, United States Patent No. 8,239,716 (“the ‘716 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “On-Chip Service Processor.”

              89.            American Patents is the owner of the ‘716 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘716 Patent against infringers, and to collect damages for all relevant times.

              90.            MediaTek made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its MT6595, Helio X10,

and Helio X27 families of products that include advanced on-chip service capabilities (“accused

products”) 7:



                                                            
7
 A non-exhaustive list of additional accused products includes the MT6739, MT6750, MT6752,
MT6753, Helio P, Helio A22, MT7622, MT7623, MT8x series (including MT8173, MT8176,
                                                                  61
                                                                            
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 62 of 109




Source: https://www.mediatek.com/products/smartphones/mt6595




Source: https://www.mediatek.com/products/smartphones/mt6595




Source: https://www.mediatek.com/products/smartphones/mt6795-helio-x10




                                                            
MT8783, MT8785, and MT8163), and Helio X series (including Helio X20, Helio X23, and
Helio X25) families of products that include advanced on-chip service capabilities.
                                                               62
                                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 63 of 109




                                                                          

Source: https://www.mediatek.com/products/smartphones/mt6795-helio-x10




Source: https://www.mediatek.com/products/smartphones/mt6797x-helio-x27




Source: https://www.mediatek.com/products/smartphones/mt6797x-helio-x27

                                           63
                                                   
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 64 of 109



       91.    Broadcom made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its BCM58712 and

BCM58713 families of products that include advanced on-chip service capabilities (“accused

products”):




Source: https://www.broadcom.com/products/embedded-and-networking-
processors/communications/bcm58712/




Source: https://www.broadcom.com/products/embedded-and-networking-
processors/communications/bcm58713/

                                              64
                                                      
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 65 of 109



       92.     Lenovo made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Lenovo Tab 4 8,

Lenovo Tab 4 10, and Lenovo Tab 3 10 families of products that include advanced on-chip

service capabilities (“accused products”):




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08




Source: https://www.qualcomm.com/products/snapdragon/processors/425




                                               65
                                                        
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 66 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
X304/p/ZZITZTATB0X




                                                                                        

Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-

X304/p/ZZITZTATB0X




Source: https://www.qualcomm.com/products/snapdragon/processors/425




                                             66
                                                      
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 67 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab3-series/Lenovo-Tab-3-10-

Business/p/ZZITZTATB2F




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab3-series/Lenovo-Tab-3-10-

Business/p/ZZITZTATB2F




Source: https://www.notebookcheck.net/Mediatek-MT8161-Tablet-SoC.145089.0.html

       93.    NXP made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its i.MX516, S32V234,



                                              67
                                                       
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 68 of 109



and i.MX 8QuadMax families of products that include advanced on-chip service capabilities

(“accused products”) 8:




Source: https://www.nxp.com/products/processors-and-microcontrollers/arm-based-processors-
and-mcus/i.mx-applications-processors/i.mx-mature-processors/applications-processors-
multimedia-high-performance-low-power-connectivity-arm-cortex-a8-core:i.MX516




Source: https://www.nxp.com/products/processors-and-microcontrollers/arm-based-processors-
and-mcus/s32-automotive-platform/vision-processor-for-front-and-surround-view-camera-
machine-learning-and-sensor-fusion-applications:S32V234




                                                            
8
  A non-exhaustive list of additional accused products includes the i.MX 7 series, i.MX 8 series,
i.MX Mature series, QorIQ Layerscape series, i.MX534, i.MX535, i.MX537, i.MX8M, and
i.MX 8QuadPlus families of products that include advanced on-chip service capabilities.
                                                               68
                                                                     
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 69 of 109




                                                                                     

Source: fact sheet downloaded from https://www.nxp.com/docs/en/fact-sheet/IMX8FAMFS.pdf

              94.            Qualcomm made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Snapdragon 410E and

Snapdragon 650 families of products that include advanced on-chip service capabilities

(“accused products”) 9:




Source: https://www.qualcomm.com/products/apq8016e




Source: https://www.qualcomm.com/products/apq8016e




                                                            
9
  A non-exhaustive list of additional accused products includes the Snapdragon 400 tier
(including Snapdragon 439 (SDM439), Snapdragon 450, Snapdragon 427 (MSM8920), and
Snapdragon 435 (MSM8940)), MSM8956, the Snapdragon 600 tier (including Snapdragon 652
(MSM8976), and Snapdragon 653 (MSM8976 Pro)) families of products that include advanced
on-chip service capabilities.
                                                               69
                                                                     
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 70 of 109




                                                                                               

Source: https://www.qualcomm.com/products/snapdragon/processors/650




                                                                                                   

Source: https://www.qualcomm.com/products/snapdragon/processors/650

       95.     By doing so, Defendants have directly infringed (literally and/or under the

doctrine of equivalents) at least Claim 1 of the ‘716 Patent. Defendants’ infringement in this

regard is ongoing.

       96.     Defendants have infringed the ‘716 Patent by making, having made, using,

importing, providing, supplying, distributing, selling or offering for sale integrated circuits

having advanced on-chip service capabilities.

       97.     The accused products include one or more logic blocks to generate one or more

system operation signals at one or more system operation clock rates.




                                                 70
                                                           
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 71 of 109




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                          71
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 72 of 109




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




                                           72
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 73 of 109




Source: ARM Cortex-A53 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0500d/DDI0500D_cortex_a53_r0p2_trm.p

df




                                           73
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 74 of 109




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




                                           74
                                                   
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 75 of 109




Source: ARM Cortex-A8 Technical Reference Manual downloaded from

https://static.docs.arm.com/ddi0344/k/DDI0344K_cortex_a8_r3p2_trm.pdf

       98.    The accused products include a service processor unit configured to perform one

or more debug operations on one or more of said logic blocks.




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                              75
                                                       
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 76 of 109




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




                                            76
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 77 of 109



Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




Source: ARM Cortex-A53 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0500d/DDI0500D_cortex_a53_r0p2_trm.p

df




                                           77
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 78 of 109




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




                                            78
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 79 of 109




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




Source: ARM Cortex-A8 Technical Reference Manual downloaded from

https://static.docs.arm.com/ddi0344/k/DDI0344K_cortex_a8_r3p2_trm.pdf




                                            79
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 80 of 109




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf




                                             80
                                                     
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 81 of 109



Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf

        99.     The service processor unit of the accused products includes a control unit, a buffer

memory, an analysis engine, and a bus interface.

        100.    The accused products include a multiplicity of probe lines configured to capture

and propagate one or more of said one or more system operation signals from said logic blocks

to said service processor unit during normal system operation.

        101.    The accused products include said analysis engine configured to align signals

received from said probe lines during normal system operation.

        102.    Defendants have had knowledge of the ‘716 Patent at least as of the date when

they were notified of the filing of this action.

        103.    On November 23, 2005, the great-great-grandparent of the ‘716 Patent (U.S.

Patent No. 6,687,865) was cited by the Examiner during prosecution of U.S. Patent No.

7,567,892, which is assigned to Broadcom Corp. The Examiner in that prosecution explained

that the great-great-grandparent of the ‘716 Patent was pertinent because “Dervisoglu et al. (U.S.

Patent No. 6,687,865) discloses an on-chip service processor for testing and debugging of

integrated circuits.” Broadcom employees Geoff Barrett, Simon Christopher Dequin Clemow,

and Andrew Jon Dawson, who are listed as inventors on U.S. Patent No. 7,567,892, Robert

                                                   81
                                                          
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 82 of 109



Sokohl, Jeffrey S. Weaver, and others involved in the prosecution of the patent, have had

knowledge of the ‘716 Patent well before this suit was filed.

       104.    On March 6, 2006, the great-great grandparent of the ‘716 Patent (U.S. Patent No.

6,687,865) was cited in an IDS during prosecution of U.S. Patent No. 7,533,315, which is

assigned to Mediatek Inc. During that same prosecution, the Examiner also cited the grandparent

of the ‘716 Patent (U.S. Patent No. 7,080,301) on June 18, 2008. MediaTek employees I-Chieh

Han and You-Ming Chiu, who are listed as inventors on U.S. Patent No. 7,533,315, Daniel R.

McClure, and others involved in the prosecution of the patent, have had knowledge of the ‘716

Patent well before this suit was filed.

       105.    American Patents has been damaged as a result of the infringing conduct by

Defendants alleged above. Thus, Defendants are liable to American Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       106.    American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘716 Patent.




                                                82
                                                         
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 83 of 109



                                                               COUNT IV

                               DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,996,938

              107.           On March 31, 2015, United States Patent No. 8,996,938 (“the ‘938 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “On-Chip Service Processor.”

              108.           American Patents is the owner of the ‘938 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘938 Patent against infringers, and to collect damages for all relevant times.

              109.           MediaTek made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its MT6595, Helio X10,

and Helio X27 families of products that include advanced on-chip service capabilities (“accused

products”) 10:




Source: https://www.mediatek.com/products/smartphones/mt6595




                                                            
10
 A non-exhaustive list of additional accused products includes the MT6739, MT6750, MT6752,
MT6753, Helio P, Helio A22, MT7622, MT7623, MT8x series (including MT8173, MT8176,
MT8783, MT8785, and MT8163), and Helio X series (including Helio X20, Helio X23, and
Helio X25) families of products that include advanced on-chip service capabilities.
                                                                  83
                                                                           
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 84 of 109




Source: https://www.mediatek.com/products/smartphones/mt6595




Source: https://www.mediatek.com/products/smartphones/mt6795-helio-x10




                                                                          

Source: https://www.mediatek.com/products/smartphones/mt6795-helio-x10

                                           84
                                                   
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 85 of 109




Source: https://www.mediatek.com/products/smartphones/mt6797x-helio-x27




Source: https://www.mediatek.com/products/smartphones/mt6797x-helio-x27

       110.   Broadcom made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its BCM58712 and

BCM58713 families of products that include advanced on-chip service capabilities (“accused

products”):




                                              85
                                                      
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 86 of 109




Source: https://www.broadcom.com/products/embedded-and-networking-
processors/communications/bcm58712/




Source: https://www.broadcom.com/products/embedded-and-networking-
processors/communications/bcm58713/
       111.    Lenovo made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Lenovo Tab 4 8,

Lenovo Tab 4 10, and Lenovo Tab 3 10 families of products that include advanced on-chip

service capabilities (“accused products”):


                                               86
                                                        
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 87 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08




Source: https://www.qualcomm.com/products/snapdragon/processors/425




                                             87
                                                      
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 88 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
X304/p/ZZITZTATB0X




                                                                                        

Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-

X304/p/ZZITZTATB0X




Source: https://www.qualcomm.com/products/snapdragon/processors/425




                                             88
                                                      
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 89 of 109




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab3-series/Lenovo-Tab-3-10-

Business/p/ZZITZTATB2F




Source: https://www.lenovo.com/us/en/tablets/android-tablets/tab3-series/Lenovo-Tab-3-10-

Business/p/ZZITZTATB2F




Source: https://www.notebookcheck.net/Mediatek-MT8161-Tablet-SoC.145089.0.html

       112.   NXP made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its i.MX516, S32V234,



                                              89
                                                       
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 90 of 109



and i.MX 8QuadMax families of products that include advanced on-chip service capabilities

(“accused products”) 11:




Source: https://www.nxp.com/products/processors-and-microcontrollers/arm-based-processors-
and-mcus/i.mx-applications-processors/i.mx-mature-processors/applications-processors-
multimedia-high-performance-low-power-connectivity-arm-cortex-a8-core:i.MX516




Source: https://www.nxp.com/products/processors-and-microcontrollers/arm-based-processors-
and-mcus/s32-automotive-platform/vision-processor-for-front-and-surround-view-camera-
machine-learning-and-sensor-fusion-applications:S32V234




                                                            
11
  A non-exhaustive list of additional accused products includes the i.MX 7 series, i.MX 8 series,
i.MX Mature series, QorIQ Layerscape series, i.MX534, i.MX535, i.MX537, i.MX8M, and
i.MX 8QuadPlus families of products that include advanced on-chip service capabilities.
                                                               90
                                                                     
                Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 91 of 109




                                                                                     

Source: fact sheet downloaded from https://www.nxp.com/docs/en/fact-sheet/IMX8FAMFS.pdf

              113.           Qualcomm made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Snapdragon 410E and

Snapdragon 650 families of products that include advanced on-chip service capabilities

(“accused products”) 12:




Source: https://www.qualcomm.com/products/apq8016e




Source: https://www.qualcomm.com/products/apq8016e




                                                            
12
   A non-exhaustive list of additional accused products includes the Snapdragon 400 tier
(including Snapdragon 439 (SDM439), Snapdragon 450, Snapdragon 427 (MSM8920), and
Snapdragon 435 (MSM8940)), MSM8956, the Snapdragon 600 tier (including Snapdragon 652
(MSM8976), and Snapdragon 653 (MSM8976 Pro)) families of products that include advanced
on-chip service capabilities.
                                                               91
                                                                     
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 92 of 109




                                                                                               

Source: https://www.qualcomm.com/products/snapdragon/processors/650




                                                                                                   

Source: https://www.qualcomm.com/products/snapdragon/processors/650

       114.    By doing so, Defendants have directly infringed (literally and/or under the

doctrine of equivalents) at least Claim 1 of the ‘938 Patent. Defendants’ infringement in this

regard is ongoing.

       115.    Defendants have infringed the ‘938 Patent by making, having made, using,

importing, providing, supplying, distributing, selling or offering for sale integrated circuits

having advanced on-chip service capabilities.

       116.    The accused products include one or more logic blocks configured to generate one

or more system operation signals at one or more system operation clock rates.




                                                 92
                                                           
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 93 of 109




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                          93
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 94 of 109




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




                                           94
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 95 of 109




Source: ARM Cortex-A53 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0500d/DDI0500D_cortex_a53_r0p2_trm.p

df




                                           95
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 96 of 109




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




                                           96
                                                   
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 97 of 109




Source: ARM Cortex-A8 Technical Reference Manual downloaded from

https://static.docs.arm.com/ddi0344/k/DDI0344K_cortex_a8_r3p2_trm.pdf

       117.   The accused products include a service processor unit configured to perform one

or more debug operations on one or more of said logic blocks.




Source: ARM Cortex-A57 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0488c/DDI0488C_cortex_a57_mpcore_r1p

0_trm.pdf




                                              97
                                                       
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 98 of 109




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




                                            98
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 99 of 109



Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




Source: ARM Cortex-A17 MPCore Processor manual downloaded from

https://static.docs.arm.com/ddi0535/b/DDI0535B_cortex_a17_r1p0_trm.pdf




Source: ARM Cortex-A53 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.ddi0500d/DDI0500D_cortex_a53_r0p2_trm.p

df




                                           99
                                                   
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 100 of 109




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




Source: ARM Cortex-A72 MPCore Processor manual downloaded from

http://infocenter.arm.com/help/topic/com.arm.doc.100095_0001_02_en/cortex_a72_mpcore_trm

_100095_0001_02_en.pdf




                                            100
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 101 of 109




Source: ARM Embedded Trace Macrocell Architecture Specification downloaded from

https://static.docs.arm.com/ihi0064/d/IHI0064D_etm_v4_architecture_spec.pdf




Source: ARM Cortex-A8 Technical Reference Manual downloaded from

https://static.docs.arm.com/ddi0344/k/DDI0344K_cortex_a8_r3p2_trm.pdf




                                            101
                                                     
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 102 of 109




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf




                                            102
                                                     
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 103 of 109



Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf




Source: ARM Embedded Trace Macrocell ETMv1.0 to ETMv3.5 Architecture Specification

downloaded from https://static.docs.arm.com/ihi0014/q/IHI0014.pdf

        118.    The service processor unit of the accused products includes a control unit

configured to control the service processor unit, a memory, an analysis engine, and a bus

interface.

        119.    The accused products include a multiplicity of probe lines configured to capture

and propagate one or more of the one or more system operation signals from said logic blocks to

the service processor unit.

        120.    Defendants have had knowledge of the ‘938 Patent at least as of the date when

they were notified of the filing of this action.

        121.    On November 23, 2005, the great-great-great-grandparent of the ‘938 Patent (U.S.

Patent No. 6,687,865) was cited by the Examiner during prosecution of U.S. Patent No.

7,567,892, which is assigned to Broadcom Corp. The Examiner in that prosecution explained

that the great-great-great-grandparent of the ‘938 Patent was pertinent because “Dervisoglu et al.

(U.S. Patent No. 6,687,865) discloses an on-chip service processor for testing and debugging of

integrated circuits.” Broadcom employees Geoff Barrett, Simon Christopher Dequin Clemow,

and Andrew Jon Dawson, who are listed as inventors on U.S. Patent No. 7,567,892, Robert



                                                   103
                                                          
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 104 of 109



Sokohl, Jeffrey S. Weaver, and others involved in the prosecution of the patent, have had

knowledge of the ‘938 Patent well before this suit was filed.

       122.    On March 6, 2006, the great-great-great grandparent of the ‘938 Patent (U.S.

Patent No. 6,687,865) was cited in an IDS during prosecution of U.S. Patent No. 7,533,315,

which is assigned to MediaTek Inc. During that same prosecution, the Examiner also cited the

great grandparent of the ‘938 Patent (U.S. Patent No. 7,080,301) on June 18, 2008. MediaTek

employees I-Chieh Han and You-Ming Chiu, who are listed as inventors on U.S. Patent No.

7,533,315, Daniel R. McClure, and others involved in the prosecution of the patent, have had

knowledge of the ‘938 Patent well before this suit was filed.

       123.    American Patents has been damaged as a result of the infringing conduct by

Defendants alleged above. Thus, Defendants are liable to American Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       124.    American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘938 Patent.

      ADDITIONAL ALLEGATIONS REGARDING INDIRECT INFRINGEMENT

       125.    Defendants have also indirectly infringed the ‘001 Patent, the ‘371 Patent, the

‘716 Patent, and the ‘938 Patent by inducing others to directly infringe the ‘001 Patent, the ‘371

Patent, the ‘716 Patent, and the ‘938 Patent. Defendants have induced the end-users, its

customers, to directly infringe (literally and/or under the doctrine of equivalents) the ‘001 Patent,

the ‘371 Patent, the ‘716 Patent, and the ‘938 Patent by using the accused products. Defendants

took active steps, directly and/or through contractual relationships with others, with the specific



                                                104
                                                          
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 105 of 109



intent to cause them to use the accused products in a manner that infringes one or more claims of

the patents-in-suit, including, for example, Claim 5 of the ‘001 Patent, Claim 7 of the ‘371

Patent, Claim 1 of the ‘716 Patent, and Claim 1 of the ‘938 Patent. Such steps by Defendants

included, among other things, advising or directing customers and end-users to use the accused

products in an infringing manner; advertising and promoting the use of the accused products in

an infringing manner; and/or distributing instructions that guide users to use the accused

products in an infringing manner. Defendants are performing these steps, which constitute

induced infringement, with the knowledge of the ‘001 Patent, the ‘371 Patent, the ‘716 Patent,

and the ‘938 Patent and with the knowledge that the induced acts constitute infringement.

Defendants were and are aware that the normal and customary use of the accused products by

Defendants’ customers would infringe the ‘001 Patent, the ‘371 Patent, the ‘716 Patent, and the

‘938 Patent. Defendants’ inducement is ongoing.

        126.    Defendants have also induced its affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ‘001 Patent, the ‘371 Patent, the ‘716

Patent, and the ‘938 Patent by importing, selling or offering to sell the accused products.

Defendants took active steps, directly and/or through contractual relationships with others, with

the specific intent to cause such persons to import, sell, or offer to sell the accused products in a

manner that infringes one or more claims of the patents-in-suit, including, for example, Claim 5

of the ‘001 Patent, Claim 7 of the ‘371 Patent, Claim 1 of the ‘716 Patent, and Claim 1 of the

‘938 Patent. Such steps by Defendants included, among other things, making or selling the

accused products outside of the United States for importation into or sale in the United States, or

knowing that such importation or sale would occur; and directing, facilitating, or influencing its



                                                   105
                                                              
        Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 106 of 109



affiliates, or third-party manufacturers, shippers, distributors, retailers, or other persons acting on

its behalf, to import, sell, or offer to sell the accused products in an infringing manner.

Defendants performed these steps, which constitute induced infringement, with the knowledge of

the ‘001 Patent, the ‘371 Patent, the ‘716 Patent, and the ‘938 Patent and with the knowledge that

the induced acts would constitute infringement. Defendants performed such steps in order to

profit from the eventual sale of the accused products in the United States. Defendants’

inducement is ongoing.

       127.    Defendants have also indirectly infringed by contributing to the infringement of

the ‘001 Patent, the ‘371 Patent, the ‘716 Patent, and the ‘938 Patent. Defendants have

contributed to the direct infringement of the ‘001 Patent, the ‘371 Patent, the ‘716 Patent, and the

‘938 Patent by the end-user of the accused products. The accused products have special features

that are specially designed to be used in an infringing way and that have no substantial uses other

than ones that infringe the ‘001 Patent, the ‘371 Patent, the ‘716 Patent, and the ‘938 Patent,

including, for example, Claim 5 of the ‘001 Patent, Claim 7 of the ‘371 Patent, Claim 1 of the

‘716 Patent, and Claim 1 of the ‘938 Patent. The special features include advanced on-chip

service capabilities in a manner that infringes the ‘001 Patent, the ‘371 Patent, the ‘716 Patent,

and the ‘938 Patent. The special features constitute a material part of the invention of one or

more of the claims of the ‘001 Patent, the ‘371 Patent, the ‘716 Patent, and the ‘938 Patent and

are not staple articles of commerce suitable for substantial non-infringing use. Defendants’

contributory infringement is ongoing.

       128.    Furthermore, Defendants have a policy or practice of not reviewing the patents of

others (including instructing its employees to not review the patents of others), and thus has been

willfully blind of American Patents’ patent rights.



                                                 106
                                                           
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 107 of 109



       129.    Defendants’ actions are at least objectively reckless as to the risk of infringing

valid patents and this objective risk was either known or should have been known by Defendants.

       130.    Defendants’ direct and indirect infringement of the ‘001 Patent, the ‘371 Patent,

the ‘716 Patent, and the ‘938 Patent is, has been, and continues to be willful, intentional,

deliberate, and/or in conscious disregard of American Patents’ rights under the patents.

       131.    American Patents has been damaged as a result of the infringing conduct by

Defendants alleged above. Thus, Defendants are liable to American Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         JURY DEMAND

       American Patents hereby requests a trial by jury on all issues so triable by right.

                                     PRAYER FOR RELIEF

       American Patents requests that the Court find in its favor and against Defendants, and

that the Court grant American Patents the following relief:

       a.      Judgment that one or more claims of the ‘001 Patent, the ‘371 Patent, the ‘716

Patent, and the ‘938 Patent have been infringed, either literally and/or under the doctrine of

equivalents, by Defendants and/or all others acting in concert therewith;

       b.      A permanent injunction enjoining Defendants and their officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ‘001 Patent, the ‘371 Patent, the ‘716 Patent, and the

‘938 Patent; or, in the alternative, an award of a reasonable ongoing royalty for future

infringement of the ‘001 Patent, the ‘371 Patent, the ‘716 Patent, and the ‘938 Patent;

       e.      Judgment that Defendants account for and pay to American Patents all damages to



                                                 107
                                                           
       Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 108 of 109



and costs incurred by American Patents because of Defendants’ infringing activities and other

conduct complained of herein, including an award of all increased damages to which American

Patents is entitled under 35 U.S.C. § 284;

       f.      That American Patents be granted pre-judgment and post-judgment interest on the

damages caused by Defendants’ infringing activities and other conduct complained of herein;

       g.      That this Court declare this an exceptional case and award American Patents its

reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       h.      That American Patents be granted such other and further relief as the Court may

deem just and proper under the circumstances.

Dated: November 14, 2018                     Respectfully submitted,

                                             /s/ Stafford Davis
                                             Stafford Davis
                                             State Bar No. 24054605
                                             sdavis@stafforddavisfirm.com
                                             Catherine Bartles (not yet admitted)
                                             Texas Bar No. 24104849
                                             cbartles@stafforddavisfirm.com
                                             THE STAFFORD DAVIS FIRM
                                             The People’s Petroleum Building
                                             102 North College Avenue, 13th Floor
                                             Tyler, Texas 75702
                                             (903) 593-7000
                                             (903) 705-7369 fax

                                             Matthew J. Antonelli (not yet admitted)
                                             Texas Bar No. 24068432
                                             matt@ahtlawfirm.com
                                             Zachariah S. Harrington (not yet admitted)
                                             Texas Bar No. 24057886
                                             zac@ahtlawfirm.com
                                             Larry D. Thompson, Jr. (not yet admitted)
                                             Texas Bar No. 24051428
                                             larry@ahtlawfirm.com
                                             Christopher Ryan Pinckney (not yet admitted)
                                             Texas Bar No. 24067819
                                             ryan@ahtlawfirm.com

                                                108
                                                        
    Case 6:18-cv-00339-ADA Document 1 Filed 11/14/18 Page 109 of 109



                                 Michael D. Ellis
                                 Texas Bar No. 24081586
                                 michael@ahtlawfirm.com

                                 ANTONELLI, HARRINGTON
                                 & THOMPSON LLP
                                 4306 Yoakum Blvd., Ste. 450
                                 Houston, TX 77006
                                 (713) 581-3000

                                 Attorneys for American Patents LLC




                                  109
                                           
